JENKINS, J.,
CONCURS IN PART AND DISSENTS IN PART
hi concur with the majority in finding that the State produced sufficient evidence to establish defendant’s status as a fourth felony offender. However, in consideration that an adjudication of this defendant as a fourth felony offender subjects him to a mandatory minimum sentence of not less than twenty years and a maximum of a life sentence, I would remand this matter for a full sentencing hearing with instructions for the trial court to comply with Article 894.1(C) and I would reserve the right to defendant to seek appellate review of the sentence imposed. See State v. Ellis, 14-1170 (La.App. 4 Cir. 3/2/16), 190 So.3d 354.